IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 23, 2009
                                     No. 09-20160
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAMES RAY JOHNSON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:07-CR-241-1


Before JOLLY, BARKSDALE, and CLEMENT, Circuit Judges.
PER CURIAM:*
       James Ray Johnson contests his conviction for being a felon in possession
of a firearm. For the first time on appeal, he contends: the district court
displayed bias through its pretrial inquiries into plea negotiations by twice
inquiring into the status of such negotiations; these inquiries constituted
improper judicial participation in the plea-negotiation process; and his refusal
to plead prompted the court to act with bias against him at trial.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-20160

      Because these contentions were not presented in district court, our review
is only for plain error. See United States v. Mondragon-Santiago, 564 F.3d 357,
361 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009). Reversible plain error exists
where a clear or obvious error affects the defendant’s substantial rights. E.g.,
United States v. Baker, 538 F.3d 324, 332 (5th Cir. 2008), cert. denied, 129 S. Ct.
962 (2009); see also Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). Even
then, we have discretion whether to correct such an error and generally will do
so only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. Baker, 538 F.3d at 332.
      Federal Rule of Criminal Procedure 11(c) prohibits a district court from
participation in, or interference with, the plea-negotiation process.      United
States v. Crowell, 60 F.3d 199, 203 (5th Cir. 1995); F ED. R. C RIM . P. 11(c)(1).
“Rule 11 requires that a district court explore a plea agreement once disclosed
in open court; however, it does not license discussion of a hypothetical agreement
that it may prefer.” United States v. Miles, 10 F.3d 1135, 1140 (5th Cir. 1993).
“One of the main purposes of the rule against judicial involvement in plea
discussions is that such involvement is likely to impair the trial court’s
impartiality.” Crowell, 60 F.3d at 205 (internal quotation marks omitted).
      The district court inquired into the status of the parties’ plea negotiations
for scheduling purposes, specifically to determine whether the case could be
resolved without summoning a jury. Moreover, in explaining to Johnson that he
likely would lose the opportunity to receive a sentence reduction for acceptance
of responsibility if he did not plead guilty by a certain date and time (i.e., 4:00
p.m. on the date preceding the scheduled trial date), the court simply informed
Johnson of the relevant guideline provisions to ensure that he was fully aware
of the effects of his decisions. Even assuming error, it was not clear or obvious.
      AFFIRMED.




                                        2